Title: To John Adams from Samuel Andrews, 3 April 1782
From: Andrews, Samuel
To: Adams, John



Paris 3d: April  Hotél de petits Champ Rue Neuve des petits Champ 
Sir

I wrote your Excellency per the last post respecting my business in this City. I now take the Liberty by my worthy and good Friend Mr Texier to send you the Memore of this business which I declare to your Excellency upon my honour is the truth on my part And by which you will see how Cruelly I have been treated in Martinieque as also in this City. Had I have Lost my Intrest by shipwreck or have been taken by the English I should not have thought so much of it But to loose it And to be taken from me by those who I would sopose ware my friends it is Cruel to the last degree. I am fully perswaded from your Excellencys Goodness you will due every thing for me in your Power to retrieve this Intrest which if Lost I am fully runie’d as will also hurt the Estate very much of deseased friend Mr Gray.

I have the Honour to be with due Respect your Excellency most Obedent & very Humble Sert
Sam Andrews

